DETAILED ACTION
This office action is in response to communication fled on June 10, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 10, 2022 has been entered.
 
Response to Amendment
Amendments filed on June 10, 2022 have been entered.
Claims 1-3, 8-10 and 16 have been amended.
Claims 1-16 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 8), filed on 06/10/2022, with respect to the objections to claims 1 and 8 have been fully considered. In view of the amendments, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 8-9), filed on 06/10/2022, with respect to the rejection of claims 1-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered. In view of the amendments, the rejection has been withdrawn. 

Applicant’s arguments, see Remarks (p. 9-10), filed on 06/10/2022, with respect to the rejection of claims 1-16 under 35 U.S.C. 101 have been fully considered. In view of the amendments, the rejection has been withdrawn (see Examiner’s Note below).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chen Le (Reg. No. 79818), applicant’s representative, on 06/16/2022.
The application has been amended as follows: 

Regarding claim 1.
Claim language “describing and outputting, by the processor, a feature of an underground medium according to the filtered transformed multicomponent seismic data, wherein the feature of an underground medium comprises at least one of: structure, lithology, fluid saturation, pore pressure, fracture” is replaced by “describing and outputting, by the processor, a feature of an underground medium according to the filtered transformed multicomponent seismic data, wherein the feature of the underground medium comprises at least one of: structure, lithology, fluid saturation, pore pressure, and fracture”.

Regarding claim 3.
Claim language “a(t, x) is pressure component seismic data, b(t, x) is a x-component seismic data, c(t, x) is a y-component seismic data, d(t, x) is a z-component seismic data” is replaced by “a(t, x) is pressure component seismic data, b(t, x) is [[a]] x-component seismic data, c(t, x) is [[a]] y-component seismic data, d(t, x) is [[a]] z-component seismic data”.

Regarding claim 8.
Claim language “wherein the process is configured to” is replaced by “wherein the processor is configured to”.
Claim language “describe and output a feature of an underground medium according to the filtered transformed multicomponent seismic data, wherein the feature of an underground medium comprises at least one of: structure, lithology, fluid saturation, pore pressure, fracture” is replaced by “describe and output a feature of an underground medium according to the filtered transformed multicomponent seismic data, wherein the feature of the underground medium comprises at least one of: structure, lithology, fluid saturation, pore pressure, and fracture”.

Regarding claim 10.
Claim language “a(t, x) is pressure component seismic data, b(t, x) is a x-component seismic data, c(t, x) is a y-component seismic data, d(t, x) is a z-component seismic data” is replaced by “a(t, x) is pressure component seismic data, b(t, x) is [[a]] x-component seismic data, c(t, x) is [[a]] y-component seismic data, d(t, x) is [[a]] z-component seismic data”.

Regarding claim 16.
Claim language “The vector denoising method for multicomponent seismic data according to claim 3, wherein performing the quaternary Fourier transformation on the transformed multicomponent seismic data to obtain the quaternary frequency domain seismic data comprising …” is replaced by “The vector denoising method for multicomponent seismic data according to claim 3, wherein performing the quaternary Fourier transformation on the transformed multicomponent seismic data to obtain the quaternary frequency domain seismic data  comprises …”

Examiner’s Note
Claims 1-16 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 

Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.

Continuing with the analysis, under Step 2A - Prong One of the test:
the limitation “dividing, by the processor, multicomponent seismic gather data to obtain a plurality of multicomponent seismic data, wherein the multicomponent seismic gather data is data of gather which is a collection of multiple seismic traces, and each seismic trace is a reception record of a geophone” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g., dividing data into portions, see specification at [0045]-[0048]). Except for the recitation of generic computer components (i.e., processor) and the type/source of data being evaluated (i.e., multicomponent seismic gather data being data of gather which is a collection of multiple seismic traces, and each seismic trace is a reception record of a geophone), the limitation in the context of the claim mainly refers to dividing a dataset into multiple datasets.
the limitation “obtaining, by the processor, quaternary frequency domain seismic data by performing a quaternary Fourier transformation according to each of the plurality of multicomponent seismic data” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (i.e., quaternary Fourier transformation, see specification at [0049]-[0060]). Except for the recitation of generic computer components (i.e., processor) and the type of data being evaluated (i.e., multicomponent seismic data), the limitation in the context of the claim mainly refers to applying mathematical concepts to manipulate data (i.e., each of the plurality of multicomponent seismic data) and obtain additional information (i.e., quaternary frequency domain seismic data).
the limitation “extracting, by the processor, frequency slices from the quaternary frequency domain seismic data in a quaternary frequency domain, and filtering the frequency slices by using a Cadzow filtering method to obtain filtered quaternary frequency domain seismic data” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind as well as using mathematical concepts (i.e., a Cadzow filtering method, see specification at [0061]-[0071]). Except for the recitation of generic computer components (i.e., processor) and the type of data being evaluated (i.e., quaternary frequency domain seismic data in a quaternary frequency domain), the limitation in the context of the claim mainly refers to applying mathematical concepts to manipulate data (i.e., quaternary frequency domain seismic data in a quaternary frequency domain) and obtain additional information (i.e., filtered quaternary frequency domain seismic data).
the limitation “performing, by the processor, an inverse quaternary Fourier transformation on the filtered quaternary frequency domain seismic data to obtain a filtered transformed multicomponent seismic data” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (i.e., an inverse quaternary Fourier transformation, see specification at [0072]-[0074]). Except for the recitation of generic computer components (i.e., processor) and the type of data being evaluated (i.e., filtered quaternary frequency domain seismic data), the limitation in the context of the claim mainly refers to applying mathematical concepts to manipulate data (i.e., filtered quaternary frequency domain seismic data) and obtain additional information (i.e., filtered seismic data of each component).
Therefore, the claim recites a judicial exception under Step 2A - Prong One of the test.

Furthermore, under Step 2A - Prong Two of the test, this judicial exception is not integrated into a practical application. In particular, the claim recites: 
“A vector denoising method for multicomponent seismic data, applied to a data processing device comprising a processor”; 
“wherein the multicomponent seismic gather data is data of gather which is a collection of multiple seismic traces, and each seismic trace is a reception record of a geophone,”; and
“describing and outputting, by the processor, a feature of an underground medium according to the filtered transformed multicomponent seismic data, wherein the feature of an underground medium comprises at least one of: structure, lithology, fluid saturation, pore pressure, fracture”.
These additional elements, when considered individually and in combination, integrate the judicial exception into a practical application by reflecting an improvement to other technology or technical field (e.g., improvement in seismic data processing technologies for obtaining a feature of an underground medium, see Remarks at p. 9-10). The claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).

Similarly, independent claim 8 is directed to patent eligible subject matter as explained above with regards to claim 1.

Regarding the dependent claims 2-7 and 10-16, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1.
Cui (CN 102854533 A, IDS record, see translation) teaches:
A vector denoising method for multicomponent seismic data, applied to a data processing device comprising a processor ([0008]: a de-noising method based on wavefield separation is presented (see also [0073]-[0088]); the method includes processing of data (see [0012], [0039]), which is implied to be performed by a data processing device), the method comprising: 
dividing, by the processor, multicomponent seismic gather data to obtain a plurality of multicomponent seismic data ([0010], [0012]: seismic data is partitioned to obtain a group of data blocks (see also [0073]-[0088])); 
obtaining, by the processor, frequency domain seismic data by performing a Fourier transformation according to each of the plurality of multicomponent seismic data ([0027]: Fourier transform is applied to each data block (see also [0073]-[0088])); 
extracting, by the processor, frequency slices from the frequency domain seismic data in a frequency domain, and filtering the frequency slices by using a Cadzow filtering method to obtain filtered frequency domain seismic data ([0028], [0051]: frequency ranges are selected and a plurality of Hankel matrices are constructed (see also [0073]-[0088])); 
performing, by the processor, an inverse Fourier transformation on the filtered frequency domain seismic data to obtain a filtered transformed multicomponent seismic data ([0073]-[0088]: inverse Fourier transform is applied to obtain a result); and  
describing and outputting, by the processor, a feature of an underground medium according to the filtered transformed multicomponent seismic data, wherein the feature of an underground medium comprises at least one of: structure, lithology, fluid saturation, pore pressure, fracture (Figs. 2-3).

Regarding the multicomponent seismic gather data is data of gather which is a collection of multiple seismic traces, and each seismic trace is a reception record of a geophone, Deschizeaux (US 10338254 B2) teaches:
	“According to an embodiment as shown in FIG. 2, there is a ship 18 towing a seismic source 20 which emits seismic waves (also known as seismic signals) depicted by seismic signal 22. The seismic source is attached to a cable 19. Seismic signal 22 reflects off of an interface 24, resulting in a reflected seismic signal 26 which is received by a receiver 28. The receiver 28 can include geophones (for obtaining a X, Y and Z components) and a hydrophone component (for obtaining a pressure P component)” (col. 5, lines 7-15: seismic data obtained using geophones is denoised using techniques such as Cadzow filter, Hankel matrices (see col. 7, lines 51-60) and Fourier transform (col. 8, line 63 – col. 9, line 3)).

Qingyun (Multi-wave Joint Attributes Extraction and Hydrocarbon Prediction, IDS record) teaches:
	Processing seismic signals using quaternion transformations, quaternary Fourier transformation, and inverse quaternary Fourier transformation (see p. 12-17; see attached International Search Report, English translation).

Nagarajappa (US 9360577 B2) teaches:
	“Methods and apparatuses for processing seismic data carrying information about a subsurface structure are provided. One method includes splitting the seismic data in groups, each group including subsets of seismic data for which a distance from a respective shot point to a receiver line in a patch of active detectors corresponding to the shot point is within a predetermined range for the group, and extracting signal data for each block Hankel matrix based on an SVD analysis thereof. Another method includes extracting signal data by subtracting from seismic data an estimated noise model obtained by rank reduction of a Hankel matrix followed by dip filtering, enhanced based on a least square matching filter with the seismic data” (abstract: seismic data processing includes splitting seismic data into groups, and using a Hankel matrix based on SVD analysis and Fourier transforms (see col. 6, lines 40-53); the seismic data being recorded using geophones (see col. 1, lines 42-48)).

The prior art of record, taken individually or in combination, fail to teach or suggest:
“obtaining, by the processor, quaternary frequency domain seismic data by performing a quaternary Fourier transformation according to each of the plurality of multicomponent seismic data; 
extracting, by the processor, frequency slices from the quaternary frequency domain seismic data in a quaternary frequency domain, and filtering the frequency slices by using a Cadzow filtering method to obtain filtered quaternary frequency domain seismic data; and 
performing, by the processor, an inverse quaternary Fourier transformation on the filtered quaternary frequency domain seismic data to obtain a filtered transformed multicomponent seismic data,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 8.
Cui (CN 102854533 A, IDS record, see translation) teaches:
A vector denoising device for multicomponent seismic data ([0008]: a de-noising method based on wavefield separation is presented (see also [0073]-[0088]); examiner interprets the method to be executed by a device), comprising:
a processor ([0012], [0039]: the method includes processing of data, which is implied to be performed by a data processing device including a processor); and 
a memory for storing instructions executable by the processor ([0012], [0039]: the method includes processing of data, which is implied to be performed by a data processing device including memory to store the analysis process and the corresponding data), 
wherein the processor is configured to:
divide multicomponent seismic gather data to obtain a plurality of multicomponent seismic data ([0010], [0012]: seismic data is partitioned to obtain a group of data blocks (see also [0073]-[0088])), and obtain frequency domain seismic data by performing a Fourier transformation according to each of the plurality of multicomponent seismic data ([0027]: Fourier transform is applied to each data block (see also [0073]-[0088])); 
extract frequency slices from the frequency domain seismic data in a frequency domain, and filter the frequency slices by using a Cadzow filtering method to obtain filtered frequency domain seismic data ([0028], [0051]: frequency ranges are selected and a plurality of Hankel matrices are constructed (see also [0073]-[0088])); 
perform an inverse Fourier transformation on the filtered frequency domain seismic data to obtain a filtered transformed multicomponent seismic data ([0073]-[0088]: inverse Fourier transform is applied to obtain a result); and 
describe and output a feature of an underground medium according to the filtered transformed multicomponent seismic data, wherein the feature of an underground medium comprises at least one of: structure, lithology, fluid saturation, pore pressure, fracture (Figs. 2-3).

Regarding the multicomponent seismic gather data is data of gather which is a collection of multiple seismic traces, and each seismic trace is a reception record of a geophone, Deschizeaux (US 10338254 B2) teaches:
	“According to an embodiment as shown in FIG. 2, there is a ship 18 towing a seismic source 20 which emits seismic waves (also known as seismic signals) depicted by seismic signal 22. The seismic source is attached to a cable 19. Seismic signal 22 reflects off of an interface 24, resulting in a reflected seismic signal 26 which is received by a receiver 28. The receiver 28 can include geophones (for obtaining a X, Y and Z components) and a hydrophone component (for obtaining a pressure P component)” (col. 5, lines 7-15: seismic data obtained using geophones is denoised using techniques such as Cadzow filter, Hankel matrices (see col. 7, lines 51-60) and Fourier transform (col. 8, line 63 – col. 9, line 3)).

Qingyun (Multi-wave Joint Attributes Extraction and Hydrocarbon Prediction, IDS record) teaches:
	Processing seismic signals using quaternion transformations, quaternary Fourier transformation, and inverse quaternary Fourier transformation (see p. 12-17; see attached International Search Report, English translation).

Nagarajappa (US 9360577 B2) teaches:
	“Methods and apparatuses for processing seismic data carrying information about a subsurface structure are provided. One method includes splitting the seismic data in groups, each group including subsets of seismic data for which a distance from a respective shot point to a receiver line in a patch of active detectors corresponding to the shot point is within a predetermined range for the group, and extracting signal data for each block Hankel matrix based on an SVD analysis thereof. Another method includes extracting signal data by subtracting from seismic data an estimated noise model obtained by rank reduction of a Hankel matrix followed by dip filtering, enhanced based on a least square matching filter with the seismic data” (abstract: seismic data processing includes splitting seismic data into groups, and using a Hankel matrix based on SVD analysis and Fourier transforms (see col. 6, lines 40-53); the seismic data being recorded using geophones (see col. 1, lines 42-48)).

The prior art of record, taken individually or in combination, fail to teach or suggest:
“obtain quaternary frequency domain seismic data by performing a quaternary Fourier transformation according to each of the plurality of multicomponent seismic data; 
extract frequency slices from the quaternary frequency domain seismic data in a quaternary frequency domain, and filter the frequency slices by using a Cadzow filtering method to obtain filtered quaternary frequency domain seismic data; and 
perform an inverse quaternary Fourier transformation on the filtered quaternary frequency domain seismic data to obtain a filtered transformed multicomponent seismic data,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 2-7 and 9-16. 
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857